Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, no par value, of Covisint Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 29, 2016 Dialectic Capital Partners, LP By: Dialectic Capital Management, LP, its investment manager By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Partner Dialectic Offshore, Ltd. By: /s/ John Fichthorn Name: John Fichthorn Title: Director Dialectic Antithesis Partners, LP By: Dialectic Capital Management, LP, its investment manager By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Partner Tidewatch Partners, LP By: Dialectic Capital Management, LP, its investment manager By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Partner Dialectic Capital Management, LP By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Partner Dialectic Capital, LLC By: /s/ John Fichthorn Name: John Fichthorn Title: Managing Partner /s/ Bernard J. Eastwood Bernard J. Eastwood /s/ John Fichthorn John Fichthorn
